internal_revenue_service number release date index number ---------------------------- ------------------- ------------------------------------- ----------------------- ---------------------------- - department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 - plr-165083-03 date date ---------------- ------------- ----------------------------------------- ----------------------------------------------------------------- ---------------------------- legend legend taxpayer ------------------------------------- tin state n a b c dear ---------------------------- this is in response to your letter of date requesting on behalf of the above-named taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election under sec_168 of the internal_revenue_code the election the material information submitted for consideration is summarized below taxpayer is a for-profit corporation incorporated in n taxpayer is owned by a and b who are non-profit corporations and tax-exempt entities under sec_501 a’s and b’s mission is to provide housing for low-income tenants taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 under sec_168 taxpayer may elect not to be treated as a tax-exempt_controlled_entity for purposes of sec_168 taxpayer is a general_partner of c a limited_partnership whose purpose is to acquire rehabilitate and operate three buildings as a low-income_housing project under sec_42 the buildings are certified_historic_structures as that term is defined in sec_47 and are eligible for rehabilitation tax_credits under sec_47 plr-165083-03 under c’s closing certificate taxpayer was to make an election under sec_168 to be treated as a taxable entity the election was necessary so that the alternate depreciation system under sec_168 would not be applied to c’s property and to enable c’s rehabilitation_expenditures to give rise to the rehabilitation tax_credit taxpayer’s prior accountant was engaged to prepare c’s and taxpayer’s tax returns for the year ended date based upon the information submitted taxpayer intended to make an election under sec_168 on a timely filed federal_income_tax return for its first tax_year ended date however the prior accountant prepared c’s form_1065 but failed to prepare taxpayer’s form_1120 timely and therefore the election under sec_168 was not timely made subsequently taxpayer engaged a new accounting firm in date who became aware of taxpayer's failure to timely file a federal_income_tax return for the year ended date and make an election under sec_168 the taxpayer is seeking relief under sec_301_9100-1 and sec_301_9100-3 for failure to make a timely election sec_168 provides that for purposes of sec_168 if any property which is not tax-exempt_use_property is owned by a partnership which has both a tax-exempt_entity and a person who is not a tax-exempt_entity as partners and any allocation to the tax-exempt_entity of partnership items is not a qualified_allocation then an amount equal to such tax-exempt entity's proportionate share of such property shall be treated as tax-exempt_use_property sec_168 provides that for purposes of sec_168 any tax-exempt_controlled_entity shall be treated as a tax-exempt_entity sec_168 provides that for purposes of sec_168 a tax-exempt_controlled_entity may elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_301_9100-7t requires elections under sec_168 to be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective therefore the election is a regulatory election under sec_301_9100-1 under sec_301_9100-1 and sec_301_9100-3 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-165083-03 based on the facts and information submitted including the affidavits submitted and representations made we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly the requirements of the regulations for granting relief in this case have been satisfied and we grant an extension of time until days from the date_of_issuance of this letter for taxpayer to file the election taxpayer must file an amended federal_income_tax return for its tax_year ending on date and attach thereto the election and information set forth in sec_301_9100-7t taxpayer should also attach a copy of this letter to the amended_return in addition pursuant to sec_301_9100-7t a copy of the election statement should also be attached to the federal_income_tax returns of each of the tax-exempt shareholders or beneficiaries of taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting cc
